DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Amendments were filed 6/28/22.  Claims 1-3, 5, 7-8, and 10-11 are pending, wherein claim 11 was newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 7-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feagin (US 4,740,246, previously cited).
Regarding claim 1, Feagin teaches a casting slurry (col 5 lines 14-26, coating composition) for producing shell molds for casting parts comprising a metal alloy (intended use, col 5 lines 14-26, investment casting mold having low reactivity with reactive metals), the slurry comprising powder particles (col 7 lines 35-46, refractory powders or aggregate) and a binder (col 3 lines 60-68, Yttria sols as binders for refractories, col 8 lines 1-10), characterized in that the binder comprises colloidal yttrium oxide (col 3 lines 60-68, col 8 lines 1-10, Yttria sol), and in that the powder particles comprise calcia-stabilized zirconia (col 7 lines 35-46, fused stabilized zirconium oxide having as the stabilizing agent calcium oxide).
Feagin fails to teach the mass ratio of the calcia-stabilized zirconia in the slurry being between 68% and 72%, a mass ratio of the binder in the slurry being comprised between 25% and 35%, and the viscosity of the slurry being comprised between 0.1 and 2 Pa·s.
However, Feagin discloses an example (Table 3, Slurry 412, Sample U) where the slurry comprises 290 grams of calcia-stabilized zirconia (see col 9 lines 50-52 and col 10 lines 14-20 disclosing the E.F. Stabilized ZrO2is a calcia-stabilized zirconia), 60 grams of Yttria sol, and 6 grams of Latex, thus having a mass ratio of the calcia-stabilized zirconia in the slurry of approximately 81% (290 grams of calcia-stabilized zirconia to about 356 total grams of the mixture) and a mass ratio of the Yttria sol binder of approximately 17% (60 grams of Yttria sol to about 356 total grams of the mixture), which is close to the claimed range.
Note that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  MPEP 2144.05(I).  See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946), and In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933).
	Furthermore, Feagin teaches relative to the proportions of refractory to be used with the yttria sol, in the case of relatively inactive refractories, these can vary widely depending upon their particle size distributions, the specific gravity of the refractory, the manner of processing, and the application of the mix (col 12 lines 20-42).  Variations in these proportions may be made depending upon the particular results desired.  In the case of active refractories, somewhat more sol may be required to prolong shelf life of the mix (col 12 lines 40-50).
	It would have been obvious to one of ordinary skill in the art, through routine experimentation, to optimize the mass ratio of the calcia-stabilized zirconia in the slurry, thus similarly optimizing the mass ratio of the Yttria sol, as Feagin teaches the proportions of the refractory to be used with the yttria sol are result effective variables that can be varied depending on particle size distributions, specific gravity, processing manner, application of the mix, etc, and that the variations can be made depending on particular results desired, such as prolonging shelf life of the mix (col 12 lines 20-42).
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II)(A).
	Feagin is quiet to the viscosity of the claimed slurry is comprised between 0.1 and 2 Pa·s.
	However, note that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP 2112.01 (I).

	Regarding claim 2, note that the limitation of “the slurry being a contact slurry configured to come into contact with the metal of the part to be molded” is a functional limitation describing the intended use of the slurry.  See MPEP 2114(I) and (II), "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The limitation does not add structure to the composition to further distinguish from the prior art composition.
	Note additionally that Feagin does teach the slurry being used as an inner coat which contacts the metal of the part to be molded (col 5 lines 13-26, process for making an investment casting mold, providing the sol and mixing said sol with refractory materials to form a coating composition, applying said coating composition to a pattern shaped in the desired configuration, col 8 lines 38-43, the first coat applied is called the facecoat and the slurry compositions are given in Tables 3 and 4).

	Regarding claim 3, Feagin teaches wherein the mass content of calcium oxide in the calcia-stabilized zirconia is comprised between 1% and 20% (col 9 lines 49-52, col 10 lines 14-20, commercially available electrically fused calcia-stabilized zirconia having approximately 4% CaO as the stabilizer).

	Regarding claim 5, note that the limitation of “configured for the production of shell molds for casting parts comprising a titanium aluminide-based metal alloy” is a functional limitation describing the intended use of the slurry.  See MPEP 2114(I) and (II), "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The limitation does not add structure to the composition to further distinguish from the prior art composition.
Note that Feagin does teach the slurry configured for the production of shell molds for casting parts comprising a titanium aluminide-based metal alloy (col 3 line 60 - col 4 line 7, method of making molds, and casting of titanium alloys such as Ti6Al4V, col 8 lines 1-35, investment cast shell mold).

	Regarding claim 7, Feagin teaches a process of producing a shell mold for casting parts (col 5 lines 14-26, col 8 lines 1-35, preparing molds for casting, investment cast shell mold), the process comprising the steps of:
	providing a model of a part to be produced (col 5 lines 14-26, pattern shaped in the desired configuration);
dipping the model in a contact slurry as claimed in claim 1 (col 5 lines 14-26, applying said coating composition, col 8 lines 18-45, application of coating was by dipping into the slurry, col 8 lines 39-45, first coat is called the facecoat and the slurry compositions are given in Tables 3 and 4);
sandblasting (see applicant’s specification paragraph [0033] defining sandblasting as deposition of a stucco) the dipped model in a contact sand comprising yttrium oxide (col 8 lines 19-45, while it was still wet, the stucco was applied, see Table 3 Slurry 412 which uses a Yttria stucco);
drying the layer obtained by the preceding steps (col 8 lines 19-45, the coated finger was allowed to dry);
dipping the model in a reinforcement slurry (col 9 lines 25-45, dipping of the backup coats, the mold assemblies were then dipped into Slurry 417), sandblasting the model dipped in a reinforcement sand (col 9 lines 25-45, immediately stuccoed with Remasil 60 stucco), and drying the layer obtained (col 9 lines 25-45, coating was allowed to harden and recoated), until a desired shell mold thickness is obtained (col 9 lines 25-45, repeated until a total of seven coats, after all coats were applied, the molds were allowed to dry thoroughly before dewaxing);
removing the part model (col 5 lines 14-26, heating the resulting coated pattern to melt or burn out the pattern material, col 9 lines 45-53, molds were dewaxed).

	Regarding claim 8, the limitations of “a shell mold obtained by the process as claimed in claim 7” is a product-by-process limitation.  See MPEP 2113, where "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	The process limitations suggest a shell mold having a contact layer formed of the claimed slurry, a yttrium oxide stucco, a reinforcement slurry, and a reinforcement sand.
	Feagin’s shell mold (col 8 lines 8-45, investment cast shell mold) is formed from the same process (as discussed in the rejection of claim 7 above) and results in the same structure.  Note that Feagin’s shell mold would have a first coat, called the facecoat, of the slurry composition (col 8 lines 38-45, Slurry 412 Sample U, Yttria sol and EF Stabilized ZrO2) and Yttria stucco (col 8 lines 38-45, Slurry 412 Sample U, Yttria stucco), and backup coatings (col 9 lines 25-45) of Slurry 417 and Remasil 60 stucco.

	Regarding claim 10, the combination is quiet the mass ratio of the calcia-stabilized zirconia in the slurry is equal to 70%.
However, as discussed above, Feagin discloses an example (Table 3, Slurry 412, Sample U) where the slurry comprises 290 grams of calcia-stabilized zirconia (see col 9 lines 50-52 and col 10 lines 14-20 disclosing the E.F. Stabilized ZrO2is a calcia-stabilized zirconia), 60 grams of Yttria sol, and 6 grams of Latex, thus having a mass ratio of the calcia-stabilized zirconia in the slurry of approximately 81% (290 grams of calcia-stabilized zirconia to about 356 total grams of the mixture), which is close to the claimed range.
Note that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  MPEP 2144.05(I).  See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946), and In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933).
	Furthermore, Feagin teaches relative to the proportions of refractory to be used with the yttria sol, in the case of relatively inactive refractories, these can vary widely depending upon their particle size distributions, the specific gravity of the refractory, the manner of processing, and the application of the mix (col 12 lines 20-42).  Variations in these proportions may be made depending upon the particular results desired.  In the case of active refractories, somewhat more sol may be required to prolong shelf life of the mix (col 12 lines 40-50).
	It would have been obvious to one of ordinary skill in the art, through routine experimentation, to optimize the mass ratio of the calcia-stabilized zirconia in the slurry, as Feagin teaches the proportions of the refractory to be used with the yttria sol are result effective variables that can be varied depending on particle size distributions, specific gravity, processing manner, application of the mix, etc, and that the variations can be made depending on particular results desired, such as prolonging shelf life of the mix (col 12 lines 20-42).  
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II)(A).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feagin as applied to claim 1 above, and further in view of Dai (CN 103934417 A).
Regarding claim 11, Feagin discloses a colloidal yttrium oxide (yttria sol), calcia-stabilized zirconia (fused stabilized zirconium oxide having as the stabilizing agent calcium oxide), and wetting agent, antifoam agent and other additives (Table 3, Slurry 412, Sterox, 2-ethyl hexanol, col 9 lines 50-62, Sterox is a low-foaming wetting agent, 2-ethyl hexanol is used as a defoaming agent), but is quiet to the composition of 29.8%, 70%, and 0.2%.
Although Feagin is quiet to the specific mass ratios, as noted above, Feagin discloses that proportions of refractory to be used can vary widely depending upon their particle size distributions, the specific gravity of the refractory, the manner of processing, and the application of the mix, and that somewhat more sol may be required to prolong shelf life (col 12 lines 20-50).  Furthermore, note that a few drops of Sterox and 2-ethyl hexanol were added to improve wetting (col 13 lines 55-65).
	It would have been obvious to one of ordinary skill in the art, through routine experimentation, to optimize the mass ratio of the calcia-stabilized zirconia in the slurry, thus similarly optimizing the mass ratio of the Yttria sol, as Feagin teaches the proportions of the refractory to be used with the yttria sol are result effective variables that can be varied depending on particle size distributions, specific gravity, processing manner, application of the mix, etc, and that the variations can be made depending on particular results desired, such as prolonging shelf life of the mix (col 12 lines 20-42).  It would have been obvious to optimize the amount of additives, such as Sterox and 2-ethyl hexanol, as the amount of additives are result effective variables for improving wetting.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II)(A).

Feagin teaches of using an EF stabilized ZrO2 that is commercially available having approximately 4% CaO as the stabilizer (col 10 lines 14-18), being quiet to having 5% of calcium oxide as the stabilizer.  However, note that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  MPEP 2144.05(I).  See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946), and In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933).
Additionally, Dai teaches manufacturing of casting molds for investment casting of titanium and titanium alloys (paragraph [0002]), where a slurry of zirconia and zirconia sol is coated onto the wax model (paragraph [0008]) as the first to third layers.  The zirconium oxide is stabilized with 5% calcium oxide (paragraph [0009], paragraph [0013]).
It would have been obvious to one of ordinary skill in the art to use a zirconia stabilized with 5% calcium oxide, as Dai shows that a zirconium oxide having 5% calcium oxide is known and can be used in a similar process for manufacturing an investment casting mold.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).


Response to Arguments
Amendments filed 6/28/22 are sufficient in overcoming the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101 set forth in the previous office action.  The corresponding rejections have been withdrawn.
Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive.
Applicant’s claims have been amended to more narrowly claim the composition, as requiring a mass ratio of between 68% and 72% of calcia-stabilized zirconia, a mass ratio of the binder of between 25% and 35%, and the viscosity between 0.1 and 2 Pa·s
Applicant argues that Feagin fails to teach the claimed percentages, and that the disclosed values are not “merely close” and are far from the claimed range.
The examiner disagrees.  The calculated values for Slurry 412 of Feagin, as disclosed in the rejection above, is 81% for the calcia-stabilized zirconia and 17% for the Yttria sol, which is considered close.  Applicant has not shown criticality of their claimed range, such as unexpected results over the prior art.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 (I) ¶1-2.
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916).  MPEP 2144.05(III)(A).

Applicant argues that it would not have been obvious to optimize the mass ratio of the calcia-stabilized zirconia in the slurry, as even if one of ordinary skill was motivated to optimize the ratio of calcia-stabilized zirconia in the slurry, one would have to additionally optimize the ratio of yttria to be between 25% and 35%.
The examiner disagrees.  Optimizing the ratio of the calcia-stabilized zirconia, is effectively, an optimization of the amount of yttria sol, as the calcia-stabilized zirconia and yttria sol are the two main ingredients of the slurry (compositions are 100%, so that by reducing the amount of calcia-stabilized zirconia, the amount of yttria sol binder will be increased).  Note that Feagin suggests that the proportions of refractory to be used with the yttria sol can vary widely (col 12 lines 20-50), and that using somewhat more sol may be required to prolong shelf life (col 12 lines 40-50).
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II)(A).

Applicant argues, on p.7 of the remarks, that Feagin does not teach the claimed slurry.  Applicant argues that even if one skilled in the art would have modified Feagin to optimize the mass ratios, the modified slurry would not have a viscosity comprised between 0.1 and 2 Pa·s.  Applicant argues that Feagin’s slurry 412, which includes both calcia-stabilized zirconia and yttria sol in amounts close to the claimed range, has a viscosity of 20 sec, which is not the same or even close to a viscosity between 0.1 and 2 Pa·s (applicant considers 20 sec in Feagin to refer to 20 Pascal seconds).  Applicant argues that Feagin’s slurry further includes additives which would affect the viscosity of the slurry.
The examiner disagrees.  When the structure recited in the reference is substantially similar to that of the claims, claimed properties are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP 2112.01 (I).
Applicant’s argument that Feagin’s slurry has a viscosity not close to the claimed range is not persuasive.  Although Feagin does not show the viscosity of the hypothetical mixture of 68-72% calcia stabilized zirconia and 25-35% colloidal yttrium oxide binder as required in claim 1, Feagin discloses a viscosity of 20 seconds for Slurry 412 (which has a similar composition).  The viscosity of Slurry 412 in Feagin would fall in applicant’s claimed range.  Applicant’s consideration of the units s into Pa·s is improper.  Feagin’s viscosity measurements are measured with Zahn cup #4 (col 13 lines 5-15).  A conversion chart of 20 sec Zahn Cup #4 is shown as about 225 centipoise in the case when specific gravity is 1 (Viscosity Conversion Chart (attached), see note 5).  When specific gravity does not equal to 1, then the calculation becomes centipoise = centistokes x specific gravity (converting kinematic viscosity into dynamic viscosity).  Although Feagin is quiet to the specific gravity of the slurry, the specific gravity of the slurry would range between 1.17 (specific gravity of Yttria sol disclosed in table 1) and 5.7 (specific gravity of ZrO2).  For example, assuming a specific gravity of the slurry to be about 3.5, then a measurement of 20 sec Zahn Cup #4 would correspond to between 225 * 3.5 = 788 centipoise, which falls within the claimed range of 0.1 to 2 Pa·s (equivalent to 100 to 2000 centipoise).  Even if the specific gravity of the slurry was higher or lower, a viscosity of 20 sec Zahn Cup #4 still falls within the claimed range.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant further argues that the chosen velocity is in order to facilitate the accessibility of the slurry to certain narrow zones of the model.  Applicant argues that Feagin pertains to molds for casting reactive metals and does not teach or suggest the use of a model within a mold.
Regarding applicant’s argument that Feagin’s use of the composition differs from applicant and thus has no reason to modify viscosity to facilitate accessibility of the slurries to narrow zones of a model, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
It is noted that applicant is incorrect in stating that Feagin does not teach the use of a model.  Feagin similarly teaches that their composition can be used for making an investment casting mold for casting of reactive metals such as titanium and titanium alloys (col 4 lines 25-40).  This is the same use of applicant’s slurries, see paragraph [0001] disclosing for production of casting shell molds for investment casting processes, and that the metal to be cast is a titanium alloy (paragraph [0010]).  Feagin also discloses coating a model with the slurry, as this is a known step in investment casting (col 5 lines 10-26, applying said coating composition to a pattern shaped in the desired configuration).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735